DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                         JENEEN CARTER-CHISM,
                               Appellant,

                                        v.

                                   JANE DOE,
                                    Appellee.

                                  No. 4D21-2042

                              [August 25, 2021]

   Appeal of order denying petition for injunction from protection against
stalking from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. DVCE21-
004169.

   Jeneen Carter-Chism, Coral Springs, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

GROSS, MAY and ARTAU, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.